                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES—GENERAL

Case No.    CV 19-1585-DMG (FFMx)                                    Date     March 4, 2020

Title Katherine Weaver v. City of Montebello                                        Page     1 of 1

Present: The Honorable      DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

             KANE TIEN                                              NOT REPORTED
             Deputy Clerk                                            Court Reporter

   Attorneys Present for Plaintiff(s)                       Attorneys Present for Defendant(s)
            None Present                                              None Present

Proceedings: IN CHAMBERS—ORDER TO SHOW CAUSE RE PLAINTIFF’S
             FAILURE TO COMPLY WITH THE COURT’S LOCAL RULES AND
             CASE MANAGEMENT ORDER

       The parties stipulated to continue the Final Pretrial Conference in this matter to March
17, 2020. [Doc. # 40]. In approving the stipulation, the Court ordered the parties to file certain
required pretrial documents, including the proposed Final Pretrial Conference Order, by
February 25, 2020. [Doc. # 41.] Despite that Order, the parties have filed none of the required
documents.

        The Court’s Local Rules provide that the proposed Final Pretrial Conference Order “shall
be prepared by plaintiff’s counsel and signed by all counsel.” C.D. Cal. L.R. 16-7. The Court’s
Case Management Order (“CMO”) [Doc. # 32] also mandates compliance with the Local Rules
when submitting a proposed Final Pretrial Conference Order. See CMO at 5-6. Given these
requirements, Plaintiff is ordered to show cause why the Court should not impose monetary
sanctions on her and/or her counsel or dismiss this action for lack of prosecution for failure to
comply with the Court’s instructions and Local Rules regarding pretrial procedure. Plaintiff
shall submit a written response by March 6, 2020.

IT IS SO ORDERED.




CV-90                             CIVIL MINUTES—GENERAL                     Initials of Deputy Clerk KT
